Williams, J. :
Article 10, section 3, of the Constitution, as it existed prior to 1894, and as it still exists, provides: “ When the duration of any *229office is not provided by this Constitution it may be declared by law, and if not so declared, such office shall be held during the pleasure of the authority making the appointment.”
The duration of this office was not provided for by the Constitution, nor was it declared by the Consolidation Act or any other act of the Legislature.
The relator was not within any of the provisions of law limiting the power of removal, as in cases of the police force, heads of bureaus, clerks, veterans, etc.
We see no escape, therefore, from the conclusion that the respondents had the power to remove the relator from his office as assessor at their pleasure.
The writ should be dismissed.
Van Brunt, P. J., Rumsey, O’Brien and Ingraham, JJ., concurred.
Writ dismissed.